United States Court of Appeals
      for the Federal Circuit
                ______________________

   APPLE INC., A CALIFORNIA CORPORATION,
             Plaintiff-Cross-Appellant

                           v.

 SAMSUNG ELECTRONICS CO., LTD., A KOREAN
   CORPORATION, SAMSUNG ELECTRONICS
  AMERICA, INC., A NEW YORK CORPORATION,
 SAMSUNG TELECOMMUNICATIONS AMERICA,
    LLC, A DELAWARE LIMITED LIABILITY
                  COMPANY,
              Defendants-Appellants
             ______________________

            2015-1171, 2015-1195, 2015-1994
                ______________________

   Appeals from the United States District Court for the
Northern District of California in No. 5:12-cv-00630-LHK,
Judge Lucy H. Koh.
                 ______________________

              Decided: February 26, 2016
               ______________________

   WILLIAM F. LEE, Wilmer Cutler Pickering Hale and
Dorr LLP, Boston MA, argued for plaintiff-cross-
appellant. Also represented by DANA OLCOTT BURWELL,
ANDREW J. DANFORD, MARK CHRISTOPHER FLEMING,
LAUREN B. FLETCHER, SARAH R. FRAZIER, RICHARD WELLS
2                 APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.




O’NEILL; MARK D. SELWYN, Palo Alto, CA; THOMAS
GREGORY SPRANKLING, Washington, DC; RACHEL
KREVANS, Morrison & Foerster LLP, San Francisco, CA;
ERIK JEFFREY OLSON, Palo Alto, CA.

    KATHLEEN M. SULLIVAN, Quinn Emanuel Urquhart &
Sullivan, LLP, New York, NY, argued for defendants-
appellants. Also represented by WILLIAM ADAMS, DAVID
MICHAEL COOPER; BRIAN COSMO CANNON, KEVIN P.B.
JOHNSON, VICTORIA FISHMAN MAROULIS, Redwood Shores,
CA; JOHN B. QUINN, SCOTT L. WATSON, MICHAEL THOMAS
ZELLER, Los Angeles, CA.
                 ______________________

        Before PROST, Chief Judge, DYK, and REYNA, Circuit
                            Judges.
DYK, Circuit Judge.
    The current appeal results from a patent infringe-
ment suit and countersuit between Apple Inc. (“Apple”)
and Samsung Electronics Co., Ltd., Samsung Electronics
America, Inc., and Samsung Telecommunications Ameri-
ca, LLC (collectively, “Samsung”). Apple alleged in-
fringement of five U.S. patents that it owns: U.S. Patent
Nos. 5,946,647 (the ’647 patent), 6,847,959 (the ’959
patent), 7,761,414 (the ’414 patent), 8,046,721 (the ’721
patent), and 8,074,172 (the ’172 patent). After a jury
trial, the district court entered a judgment awarding
Apple $119,625,000 in damages and ongoing royalties1 for
infringement of the ’647 patent, the ’721 patent, and the
’172 patent. The jury found that Samsung had not in-
fringed the ’959 patent and the ’414 patent. The district
court entered judgment accordingly.


    1    The district court determined that Apple was enti-
tled to ongoing royalties but did not quantify the amount.
APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.             3




    Samsung’s countersuit alleged infringement of two
patents that it owns: U.S. Patent Nos. 5,579,239 (the ’239
patent) and 6,226,449 (the ’449 patent). The jury found
Apple had infringed the ’449 patent and awarded
$158,400 in damages but found that Apple had not in-
fringed the ’239 patent. The district court entered judg-
ment in accordance with the jury verdict.
     Both Apple and Samsung appeal. With regard to Ap-
ple’s ’647 patent, we reverse the district court’s denial of
Samsung’s motion for judgment as a matter of law
(JMOL) of non-infringement and find that Apple failed to
prove, as a matter of law, that the accused Samsung
products use an “analyzer server” as we have previously
construed that term. We also reverse the district court’s
denial of JMOL of invalidity of Apple’s ’721 and ’172
patents, finding that the asserted claims of both patents
would have been obvious based on the prior art. We
affirm the judgment of non-infringement of Apple’s ’959
and ’414 patents, affirm the judgment of infringement of
Samsung’s ’449 patent, and affirm the judgment of non-
infringement of Samsung’s ’239 patent. In light of these
holdings, we need not address the other issues on this
appeal. Accordingly, we affirm-in-part and reverse-in-
part.
                         BACKGROUND
     This is our third appeal in this case. In the first ap-
peal, we reversed the district court’s order granting a
preliminary injunction enjoining Samsung from selling
one of its smartphones in the United States based on a
patent no longer at issue in this case. Apple Inc. v. Sam-
sung Elecs. Co., 695 F.3d 1370 (Fed. Cir. 2012) (“Apple I”).
In the second appeal, we vacated a district court remedial
order denying Apple’s request for a permanent injunction
that would have enjoined Samsung from “making, using,
selling, developing, advertising, or importing into the
4               APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.




United States software or code capable of implementing
the infringing features [of the ’647, the ’721, and the ’172
patents] in its products.” Apple Inc. v. Samsung Elecs.
Co., 809 F.3d 633, 638 (Fed. Cir. 2015). 2 The district
court decision and our reversal addressed the appropri-
ateness of injunctive relief for assumed infringement.
That decision did not address or resolve the merits of the
underlying case that is now before us. In this third ap-
peal, we confront the core infringement and invalidity
issues with respect to the asserted patents.
                               I
    Apple filed suit against Samsung on February 8,
2012, asserting infringement of eight patents, including
the five that are relevant for this appeal. Samsung an-
swered, contesting infringement and alleging invalidity of
the asserted patents. In addition, Samsung countersued
Apple for infringement of eight patents that it owns,
including the two relevant for the current appeal. Before
trial, the parties reduced the number of asserted claims,
with Apple maintaining infringement as to five patents
and Samsung maintaining allegations of infringement of
two patents.
    The five Apple patents involved at trial and on appeal
cover various aspects of the operation of smartphones.
The ’647 patent covers software to detect “structures,”
such as a phone number, in text and to turn those struc-
tures into links, thus allowing a user to “click” on the
structure to take an action (such as making a phone call)
rather than having to copy and paste the structure into
another application. The ’721 patent is directed to the



    2   On January 18, 2016, the district court entered
the requested injunction, which was automatically stayed
for 30 days.
APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.             5




iPhone’s “slide to unlock” feature, where a user can slide a
moving image across the screen of the phone with his
finger to unlock the phone. The ’172 patent covers “auto-
correct” software on the phone that automatically corrects
typing errors. The ’959 patent claims “Universal Search,”
where a user can, from a single search term, find results
both from applications on the phone and from the Inter-
net. Lastly, Apple’s ’414 patent covers “Background Sync”
software that synchronizes information on the phone with
other devices while the user is using the phone.
    As to Samsung’s patents, the ’449 patent covers cam-
era systems for compressing, decompressing, and organiz-
ing digital photos and videos. The ’239 patent covers
systems for compressing and transmitting videos.
    After a 13-day trial, the jury found all asserted claims
of the Apple patents not invalid and awarded Apple
$119.6 million for infringement of the asserted claims of
the ’647, ’721, and ’172 patents. 3 The jury, however,
found that Samsung had not infringed Apple’s ’414 patent
or Apple’s ’959 patent. Additionally, the jury found that
Apple had infringed the asserted claim of the ’449 patent,
awarding Samsung $158,400 in damages, but found
Samsung’s ’239 patent not infringed. The district court
entered judgment.
    We have jurisdiction pursuant to 28 U.S.C.
§ 1295(a)(1). We review a district court’s order granting
or denying JMOL under the standard applied by the
regional circuit. In the Ninth Circuit, the review is de
novo, and the court views the evidence in the light most



   3    The jury found the asserted claims of the ’647 and
the ’721 patents infringed, and the district court had
previously entered summary judgment of infringement of
the asserted claim of the ’172 patent.
6               APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.




favorable to the jury verdict. See Amarel v. Connell, 102
F.3d 1494, 1521 (9th Cir. 1996).
                       DISCUSSION
                 I. The Apple ’647 Patent
    Apple asserted infringement of claim 9 of the ’647 pa-
tent. The jury found that Samsung infringed and award-
ed Apple $98,690,625. The district court denied JMOL of
non-infringement.
    Samsung argues that the district court erred in not
granting its motion for JMOL of non-infringement. The
’647 patent “discloses a system for recognizing certain
structures (such as a telephone number) on a touchscreen
and then linking certain actions (such as calling the
telephone number) to the structure. For example, a user
may be able to call or save a phone number it has received
via text message or email simply by touching the number
on the screen of its device.” Apple Inc. v. Motorola, Inc.,
757 F.3d 1286, 1304 (Fed. Cir. 2014) (“Motorola”). Assert-
ed claim 9 depends on claim 1. Claim 1 reads:
    A computer-based system for detecting structures
    in data and performing actions on detected struc-
    tures, comprising:
       an input device for receiving data;
       an output device for presenting the data;
       a memory storing information including
       program routines including
           an analyzer server for detecting
           structures in the data, and for
           linking actions to the detected
           structures;
APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.            7




              a user interface enabling the selec-
              tion of a detected structure and a
              linked action; and
              an action processor for performing
              the selected action linked to the
              selected structure; and
       a processing unit coupled to the input de-
       vice, the output device, and the memory
       for controlling the execution of the pro-
       gram routines.
’647 patent, col. 7 ll. 9–24 (emphasis added). Claim 9
adds an additional limitation, “wherein the user interface
enables selection of an action by causing the output device
to display a pop-up menu of the linked actions.” Id. at ll.
53–55.
    Samsung contends that Apple failed to produce any
evidence from which a reasonable jury could conclude that
Samsung’s allegedly infringing phones practiced the
“analyzer server” limitation. 4
    Before trial, neither party sought construction of “an-
alyzer server,” agreeing that it should be given its ordi-
nary meaning. However, on the last scheduled day of
trial, we issued a decision in another case construing this
term in the same claim at issue here. See Motorola, 757
F.3d at 1304. The district court adopted our construction
and allowed each party to recall its expert witnesses to



   4    Samsung also maintains that Apple failed to pro-
vide any evidence that the accused software in the Sam-
sung devices practiced the “linking actions to the detected
structures” limitation. In light of our holding as to the
“analyzer server” limitation, we need not address this
issue.
8               APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.




address whether the allegedly infringing devices met the
limitation under our new construction. The district court
then allowed the case to proceed to the jury.
    In the Motorola case, we construed “analyzer server”
to mean “a server routine separate from a client that
receives data having structures from the client.” Id. We
found that the “plain meaning of ‘server,’ when viewed
from the perspective of a person of ordinary skill in the
art, entails a client-server relationship. Consistent with
this perspective, the specification discloses an analyzer
server that is separate from the application it serves.” Id.
We rejected Apple’s proposed construction—“a program
routine(s) that receives data, uses patterns to detect
structures in the data and links actions to the detected
structures”–and Apple’s arguments that “the analyzer
server need not be ‘separate from a client.’” Id. We found
that the proposed construction and argument “conflict[]
with the claim language by ignoring the claim term
‘server.’” Id. at 1305. In other words, Apple tried to
“take[] the claim text and remove[] the ‘analyzer server,’
leaving the rest basically unchanged.” Id. Our construc-
tion required that the “analyzer server” be a piece of
software that runs separately, receives data from a client
application, performs the “detecting” and “linking” steps,
and then returns that data to the client application. Id.
at 1304–05.
    Here, Apple accused two applications on Samsung de-
vices of infringing claim 9: the Browser application (the
web browser) and the Messenger application (used for text
messaging). For these applications, Apple asserted that
pieces of software code stored in shared program libraries
were the “analyzer server” that performed the “detecting”
and the “linking” functions. A “program library is a
collection of computer programs for a particular applica-
tion.” Software Libraries, Encyclopedia of Computer
Science 1620 (4th ed. 2000). Libraries contain collections
APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.              9




of programs to perform specific operations common to
many different applications. Id. As the name implies, a
client program can go to the shared program library and
“borrow” (i.e., use) code from the library to perform a
specific needed task rather than having to program that
functionality into the client program. In other words, the
software library program runs as part of the client pro-
gram. See Program library (software library), Dictionary
of Computing 391 (4th ed. 1996) (“Usually it is only
necessary to reference the library program to cause it to
be automatically incorporated in a user’s program.”)
(emphasis added). In a client-server implementation, as
our previous opinion recognized, Motorola, 757 F.3d at
1304–05, the client sends information to a separately-
running independent program which then performs a task
using that information and sends information back to the
client program. See Client-Server Computing, Encyclope-
dia of Computer Science 215 (4th ed. 2000).
    There can be no question that before the last day of
trial, Apple tried its case based on the claim construction
that we rejected in Motorola. Apple’s expert explicitly
testified that the claim language covered any “piece of
software that performs these functions,” J.A. 10896, and
that the claim language did not require software that
could be used across different applications. In other
words, Apple’s expert, prior to the last day of trial, testi-
fied that the “analyzer server” need not be a separate
piece of software that runs on its own.
    On the last day of trial, Apple recalled the same wit-
ness to testify that the accused devices infringed even
under our new claim construction. He testified that the
accused software was a separate “analyzer server” be-
cause the Samsung application (i.e., Messenger) “goes to
the code where it is and uses it there, and it does that
each time it accesses the code.” J.A. 13037. He also
testified that these shared library programs were “defi-
10              APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.




nitely separate from the applications” because they were
stored in a different part of memory, they received data
from the Messenger and Browser applications, and they
were developed independently of the Browser and Mes-
senger applications. J.A. 13035–36.
    However, this testimony is not sufficient evidence to
allow a jury to conclude that the Samsung software met
the “analyzer server” limitation. Our previous construc-
tion required more than just showing that accused soft-
ware was stored in a different part of the memory and
was developed separately. We found that the “analyzer
server” limitation is a separate structural limitation and
must be a “server routine,” consistent with the “plain
meaning of ‘server’.” Motorola, 757 F.3d at 1304. That is,
it must run separately from the program it serves. 5 See



     5  Specifically, we found that the “analyzer server”
had to involve a “client-server relationship.” Motorola,
757 F.3d at 1304. “Client-server computing is a distribut-
ed computing model in which client applications request
services from server processes.” Client-Server Computing,
Encyclopedia of Computer Science 215 (4th ed. 2000).
The “client application is a process or program that sends
messages to a server . . . . Those messages request the
server to perform a specific task . . . .” Id. “The server
process or program listens for client requests that are
transmitted . . . . Servers receive those requests and
perform actions such as database queries and reading
files.” Id. In other words, a server process provides
services, and the client receives those services. A cli-
ent/server relationship assumes a “clean separation of
functions”—both the client and the server are inde-
pendently operating programs, each performing separate
functions. See, e.g., Stephen L. Montgomery, Object-
Oriented Information Engineering: Analysis, Design, and
APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.             11




id. At oral argument, Apple “agree[d] . . . that [the ana-
lyzer server] has to be run separately from the client.”
Oral Argument at 29:28; see generally id. 27:16–29:40.
    Multiple Samsung experts testified that the Samsung
software library programs “do[] not run on [their] own.
[They run] as part of the application that is using” them.
See, e.g., J.A. 11591. Another Samsung expert testified
that the client program “go[es] to the library” and “inte-
grate[s]” the library program code into the application, at
which point “the library code is no different than any
other code in the application.” J.A. 11792.
    Apple could point to no testimony where its expert
stated that the library programs run separately. When
asked at oral argument to point to testimony that shows
that the Samsung software runs separately, Apple con-
tinually pointed to its expert’s testimony on the last day of
trial that the Samsung software “has access to the code
and it goes to the code where it is and uses it there.” J.A.
13037 (emphasis added). This testimony, though, shows
the opposite of what Apple contends. It shows that the
client application borrows or uses the library program
code, not that the library program code runs separately.
This is consistent with other testimony by the same Apple
expert, admitting that the Samsung programs were not
“standalone program[s].” J.A. 13054. As he testified,
shared library code, like the Samsung software, “needs to
be exercised by a particular application. It’s not written


Implementation 265 (1994); U.S. Patent No. 5,546,583,
col. 1 ll. 24–25 (“Client/server interaction provides a clean
separation of functions between processes . . . .”) (filed in
1994); see also Parallel Networks, LLC v. Abercrombie &
Fitch Co., 704 F.3d 958, 969 (Fed. Cir. 2013) (finding that
the term “generated by the server” could not cover a
situation where the function was “finalized at the client”).
12              APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.




as a standalone program, even though it is distinct and
separate from the application.” Apple Inc. v. Samsung
Elecs. Co., No. 5:12-cv630, ECF No. 1928 (Trial Transcript
of Apr. 28, 2014), at 3052:3–6 (emphasis added). Thus,
both the Samsung and Apple expert testimony showed
that the shared library code is “used” by the Messenger
and Browser applications, and not run separately. 6



     6  Further undermining Apple’s arguments that a
shared library program can be a separately running
server is testimony from one of the inventors of the ’647
patent taken during deposition and referenced during
examination of the experts. The inventor understood that
a shared library program and a server were two different
ways of implementing the function described in the ’647
patent, testifying that a shared library implementation
was a “different kind of implementation” than a client-
server implementation. Apple Inc. v. Samsung Elecs. Co.,
No. 5:12-cv630, ECF No. 1928 (Trial Transcript of Apr.
28, 2014), at 3045–46; Id., ECF No. 1624 (Trial Transcript
of April 7, 2014), at 897–99.
    According to the referenced testimony, the inventor
considered using a shared library to implement the func-
tions described but opted for a server implementation
instead. Id. Although inventor testimony “cannot be
relied on to change the meaning of the claims,” Howmedi-
ca Osteonics Corp. v. Wright Medical Technology, Inc., 540
F.3d 1337, 1346 (Fed. Cir. 2008) (citing Markman v.
Westview Instruments, Inc., 52 F.3d 967, 983 (Fed. Cir.
1995) (en banc)), “[t]he testimony of an inventor, of
course, may be pertinent as a form of expert testimony,
for example, as to understanding the established meaning
of particular terms in the relevant art,” Howmedica, 540
F.3d at 1352 n.5 (citing Phillips v. AWH Corp., 415 F.3d
1303, 1318 (Fed. Cir. 2005) (en banc)).
APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.             13




    Apple emphasizes conflicting testimony between the
experts for each side as to whether the Samsung software
is “copied” from the library before it is run. Samsung’s
expert testified that “[w]hen an application, like Messen-
ger, uses [a shared library program], it gets [its] own
copy.” J.A. 13094. Apple’s expert disagreed, stating that
each application does not have its own copy of the shared
library. J.A. 13036. This testimony is, indeed, conflicting
and confusing. 7 But this conflicting testimony is not
relevant to whether the software on the Samsung devices
runs separately or is run by the client application. Re-
gardless of whether the code is copied, the expert testimo-
ny from both sides shows that the Samsung software
library programs are not “standalone” programs that run
separately.
    In short, Apple provided no evidence that the accused
software library programs in the Samsung phones run
separately from the Browser and Messenger applications.
No reasonable jury could have concluded that the accused
devices had “an analyzer server for detecting structures in
the data, and for linking actions to the detected struc-
tures.” We reverse the district court’s denial of JMOL of
non-infringement by the Samsung devices of claim 9 of
the ’647 patent.




    7   It is unclear to what extent the experts are talk-
ing about copying the code into “Random Access Memory”
(RAM) for execution, see, e.g., ’647 patent, col. 3 ll. 44–46
(describing how software can be copied from disk storage
to RAM prior to execution), or whether the experts are
talking about making a copy from one part of disk storage
to another part of disk storage. The testimony might not,
in fact, be inconsistent if the experts are referring to
different types of copying.
14              APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.




           II. The Apple ’721 and ’172 Patents
    Apple asserted claim 8 of the ’721 patent and claim 18
of the ’172 patent. Before trial, the district court granted
Apple summary judgment of infringement of the ’172
patent. The jury found both patents not invalid and
found the asserted claim of the ’721 patent infringed,
awarding $2,990,625 for infringement of the ’721 patent
by three Samsung products and $17,943,750 for infringe-
ment of the ’172 patent by seven Samsung products.
Additionally, the jury found that Samsung had willfully
infringed the ’721 patent, which Apple argued supported
an award of enhanced damages. The district court denied
Samsung’s motions for JMOL of invalidity and non-
infringement, but granted JMOL that Samsung did not
willfully infringe the ’721 patent. On appeal, Samsung
challenges the determination as to invalidity, and Apple
challenges the JMOL as to willfulness.
    We first consider the questions of patent invalidity.
Samsung argues on appeal that the district court erred in
not granting its motion for JMOL that the ’721 and ’172
patents would have been obvious in light of the various
prior art references.
    A patent is invalid for obviousness “if the differences
between the subject matter sought to be patented and the
prior art are such that the subject matter as a whole
would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which
said subject matter pertains.” 35 U.S.C. § 103(a) (pre-
America Invents Act); see also KSR Int’l Co. v. Teleflex,
Inc., 550 U.S. 398 (2007). Obviousness is a question of
law based on underlying findings of fact. In re Kubin, 561
F.3d 1351, 1355 (Fed. Cir. 2009). Secondary considera-
tions, such as commercial success, long felt but unsolved
needs, and the failure of others, must be considered. In re
Cyclobenzaprine Hydrochloride Extended-Release Capsule
APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.             15




Patent Litig., 676 F.3d 1063, 1075 (Fed. Cir. 2012). For
such evidence to be probative of nonobviousness, a pa-
tentee must demonstrate a nexus between the patented
features and the particular evidence of secondary consid-
erations. Ashland Oil, Inc. v. Delta Resins & Refractories,
Inc., 776 F.2d 281, 305 n.42 (Fed. Cir. 1985).
                   A. The Apple ’721 Patent
   Samsung contends that the district court should have
granted its motion for JMOL that the ’721 patent would
have been obvious. We agree.
    The ’721 patent is directed to the “slide to unlock” fea-
ture of the iPhone. As described in the specification, one
problem with a portable device with a touchscreen is the
accidental activation of features. When a user puts the
portable device in a pocket, features may be activated by
unintentional contact with the screen, and, for example, a
phone call might be made. Thus, cell phone manufactur-
ers had long used “well-known” procedures to prevent
this, by locking the phone (i.e., not recognizing any touch
inputs) until the user has “press[ed] a predefined set of
buttons . . . or enter[ed] a code or password” to “unlock”
the device. ’721 patent, col. 1 ll. 47–50. The ’721 patent
claims a particular method of unlocking. The user touch-
es one particular place on the screen where an image
appears and, while continuously touching the screen,
moves his finger to move the image to another part of the
screen.
    Asserted claim 8 depends on claim 7. Claim 7 reads:
    A portable electronic device, comprising:
        a touch-sensitive display;
        memory;
        one or more processors; and
16              APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.




        one or more modules stored in the memory
        and configured for execution by the one or
        more processors, the one or more modules
        including instructions:
            to detect a contact with the touch
            sensitive display at a first prede-
            fined location corresponding to an
            unlock image;
            to continuously move the unlock
            image on the touch-sensitive dis-
            play in accordance with the
            movement of the detected contact
            while continuous contact with the
            touch-sensitive display is main-
            tained, wherein the unlock image
            is a graphical, interactive user-
            interface object with which a user
            interacts in order to unlock the
            device; and
            to unlock the hand-held electronic
            device if the unlock image is
            moved from the first predefined lo-
            cation on the touch screen to a
            predefined unlock region on the
            touch-sensitive display.
’721 patent, col. 19 l. 50–col. 20 l. 9. Claim 8 additionally
requires “instructions to display visual cues to communi-
cate a direction of movement of the unlock image required
to unlock the device.” Id. at col. 19 ll. 10–12.
    At trial, Samsung presented two prior art references,
the NeoNode N1 Quickstart Guide (“Neonode”) from 2004
and a video and paper by Plaisant that were presented at
a computer-human-interactivity conference in 1992. The
parties treat the Plaisant video and paper as a single
APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.           17




reference, and we do the same. Both NeoNode and
Plaisant are prior art. Samsung argues that these two
references together disclose every limitation of claim 8 of
the ’721 patent and that it would be a trivial matter for
one of skill in the art to combine the teachings of these
two references. Thus, it asserts that claim 8 would have
been obvious because it is simply “the combination of
familiar elements according to known methods.” KSR,
550 U.S. at 416.
    The Neonode reference describes an unlocking mech-
anism for a touchscreen phone where a user can, through
movement of a finger continuously touching the screen of
the device, unlock the phone. The reference also describes
text on the device indicating how the user is to unlock the
phone, specifically that the user is to “Right sweep to
unlock.”




J.A. 20725. Samsung contends, and Apple does not
dispute, that Neonode discloses all of the limitations of
claim 8 except for limitations concerning an “unlock
image” or the visual depiction of its movement. The claim
requires using a “predefined location corresponding to an
unlock image,” “continuous[] move[ment]” of the unlock
image, and unlocking the device if the unlock image is
moved from “one location to another.” In other words,
Neonode discloses using a touch gesture on the screen to
18               APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.




unlock a phone but does not have a moving image associ-
ated with the gesture.
    The Plaisant paper, Samsung argues, supplies the
missing element. The Plaisant paper “compares six
different touchscreen-based toggle switches to be used by
novice or occasional users to control two state (on/off)
devices in a touchscreen environment.” J.A. 20742. In
one of these toggles, the “slider toggle,” “a slid-
ing/dragging movement is required to change the position
of the yellow pointer from one side of the toggle to the
other. . . . Users can [] grab the pointer and slide it to the
other side.” J.A. 20743. The “lever toggle” has the same
functionality with a different appearance. These six
methods are pictured below, with the “slider toggle” on
the bottom left and the “lever toggle” bottom right:




J.A. 20742. As demonstrated on the video of the confer-
ence presentation, the user will place his finger at one end
of the slider (the first predefined location) and will con-
tinuously move his finger to the other end of the slider
(the second predefined location). While the user is moving
his finger, the screen display will move the image.
APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.             19




    On appeal, Apple does not dispute that Plaisant,
when combined with Neonode, discloses all of the claimed
features of the ’721 patent. Rather, Apple argues that the
jury could have reasonably found that (1) Plaisant teaches
away from using the “slider toggle” and (2) a skilled
artisan would not have had the motivation to combine
Neonode and Plaisant because Plaisant describes wall-
mounted devices rather than portable mobile phones.
    First, Apple argues that Plaisant teaches away be-
cause the reference, in describing the results of human
testing of the various slider designs, indicated that sliders
were less intuitive than some other designs used. Specifi-
cally, the Plaisant paper states that “[t]he toggles that are
pushed seemed to be preferred over toggles that slide. A
possible explanation is that sliding is a more complex task
than simply touching, but we also noticed that sliders are
more difficult to implement than buttons!” J.A. 20743.
    Our cases have recognized the “mere disclosure of
more than one alternative” does not amount to teaching
away from one of the alternatives where the reference
does not “criticize, discredit, or otherwise discourage the”
solution presented by the disclosure. SightSound Techs.,
LLC v. Apple Inc., 809 F.3d 1307, 1320 (Fed. Cir. 2015)
(internal quotation marks omitted) (quoting In re Fulton,
391 F.3d 1195, 1201 (Fed. Cir. 2004)); Allergan, Inc. v.
Apotex Inc., 754 F.3d 952, 963–64 (Fed. Cir. 2014). More-
over, a motivation to use the teachings of a particular
prior art reference need not be supported by a finding that
that feature be the “preferred, or the most desirable.”
Fulton, 391 F.3d at 1200. Indeed, we have found a refer-
ence to not teach away when, for example, it described a
particular composition “as somewhat inferior to some
other product for the same use.” In re Gurley, 27 F.3d
551, 553 (Fed. Cir. 1994).
20              APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.




     The fact that the Plaisant paper here notes that users
did not prefer the particular design of the slider toggles is
not evidence of teaching away. The reference simply
discloses that users were able to figure out the push-
button-type toggles more intuitively than the slider
toggle. Only a single sentence in the reference suggests
that sliding toggles might be less preferable to push-
button-type toggles because “sliding is a more complex
task than simply touching” and is “more difficult to im-
plement.” J.A. 20743. This was so primarily because of
the design of Plaisant’s sliding toggle. The Plaisant paper
notes that a simple alteration of the design could solve
this problem, noting that “the slider pointer should be
larger, and the lever or pointer should highlight when
touched to signify that the user has control over it.” Id.
The authors also discuss positive results, noting that
“[e]ven if sliders were not preferred, the fact that users
used them correctly is encouraging.” Id. The reference
also lists many benefits of sliding toggles, noting that
“many other controls can be designed using sliding mo-
tions. Another advantage of the sliding movement is that
it is less likely to be done inadvertently therefore making
the toggle very secure. . . . This advantage can be pushed
further and controls can be designed to be very secure.”
Id. There was no criticism of sliding toggles that would
lead one of skill in the art to be “discouraged from follow-
ing the path” that was taken. Gurley, 27 F.3d at 553.
Further, the reference extolls the virtues of sliding toggles
as a possible solution to particular problems in computer-
human-interaction design. Under our authority, a rea-
sonable jury could not have found that Plaisant teaches
away from using sliding toggles.
    Apple also argues that the jury could have found that
a skilled artisan would not have been motivated to com-
bine Plaisant with Neonode because Plaisant is not rele-
vant prior art. Whether a reference in the prior art is
APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.             21




“analogous” is a fact question. In re Clay, 966 F.2d 656,
658 (Fed. Cir. 1992). A reference qualifies as analogous
prior art if it is “from the same field of endeavor, regard-
less of the problem addressed” or “if the reference is not
within the field of the inventor’s endeavor, . . . the refer-
ence still is reasonably pertinent to the particular prob-
lem with which the inventor is involved.” Wyers v. Master
Lock Co., 616 F.3d 1231, 1237 (Fed. Cir. 2010) (quoting
Comaper Corp. v. Antec, Inc., 596 F.3d 1343, 1351 (Fed.
Cir. 2010)). We conclude that no reasonable jury could
find that the Plaisant reference is not analogous art in the
same field of endeavor as the ’721 patent. The field of
endeavor is determined “by reference to explanations of
the invention’s subject matter in the patent application,
including the embodiments, function, and structure of the
claimed invention.”       In re Bigio, 381 F.3d 1320, 1325
(Fed. Cir. 2004); see also In re Deminski, 796 F.2d 436,
442 (Fed. Cir. 1986) (finding that if a prior art reference
discloses essentially the same structure and function as
the invention, it is likely in the same field of endeavor).
     Samsung presented expert testimony that a person of
skill in the art “would be highly interested” in both Ne-
onode and Plaisant when faced with the inadvertent
activation problem because “they both deal with touch
base[d] systems, they both deal with user interfaces.
They both talk about changing state. . . . [A] person
looking at this would just think it natural to combine
these two.” J.A. 11982. Notably, Apple did not offer any
expert testimony that Plaisant was not relevant to the
subject matter of the ’721 patent but instead simply
asserts that “Plaisant describes a wall-mounted device to
control home appliances like air-conditioning units and
heaters, which a skilled artisan would not naturally turn
to for solving the ‘pocket dialing’ problem.” Br. for Resp’ts
26–27.
22               APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.




     Neither the Plaisant reference nor the ’721 patent so
strictly defines the field of endeavor. As is described in
the patent itself, the invention of the ’721 patent “relate[s]
generally to user interfaces that employ touch-sensitive
displays, and more particularly, to the unlocking of user
interfaces on portable electronic devices.” ’721 patent, col.
1 ll. 18–21. The purpose of the invention is to allow “more
efficient, user-friendly procedures for transitioning such
devices, touch screens, and/or applications between user
interface states (e.g., from a user interface state for a first
application to a user interface state for a second applica-
tion, between user interface states in the same applica-
tion, or between locked and unlocked states).” Id. at col.
1 ll. 58–67. Accordingly, the patentee included as poten-
tially relevant many prior art references relating general-
ly to human-interface design, including the Plaisant
reference. 8 See File Wrapper for ’721 patent, Information
Disclosure Statement filed May 13, 2011. The specifica-
tion clearly describes the field of the invention as being
related to “transitioning” touch screen devices between
interface states. ’721 patent, col. 1 ll. 58–64. The
Plaisant paper describes exactly this same function—it
describes “toggle switches[9] to be used by novice or occa-
sional users to control two state (on/off) devices in a


     8  We have held that submission of an information
disclosure statement to the USPTO does not constitute an
admission that the reference listed is material prior art.
Abbott Labs. v. Baxter Pharm. Prods., Inc., 334 F.3d 1274,
1279 (Fed. Cir. 2003) (finding that of listing a prior sale in
an IDS was not a disclaimer of claim scope). However,
the nature of the prior art listed in an information disclo-
sure statement can be informative as to the field of en-
deavor.
    9   Toggle switches in Plaisant include the “sliding
toggles” that are pertinent here.
APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.             23




touchscreen environment.” J.A. 20742 (footnote not in
original). Though the authors of Plaisant describe one
“practical orientation” of their work as being related to
integrated control systems for entertainment, security,
and climate controls, the goal of the study “was to select a
usability-tested/error-free toggle and to better understand
some of the problems and issues involved in the design of
controls for a touchscreen environment” more broadly. Id.
    Both the ’721 patent and the Plaisant reference also
disclose essentially the same structure—a touchscreen
device with software that allows the user to slide his
finger across the screen to change interface states. Cer-
tainly, the problem faced by both the inventors of the ’721
patent and the authors of Plaisant was similar—how to
create intuitive, easy to understand interfaces for chang-
ing states on touchscreen devices. A skilled artisan would
naturally turn to references like Plaisant to find solutions.
See Bigio, 381 F.3d at 1327 (a toothbrush was relevant
prior art for a hairbrush because of the similarity in
structure between the two devices); Automatic Arc Weld-
ing Co. v. A.O. Smith Corp., 60 F.2d 740, 743–44, 745 (7th
Cir. 1932) (an electric arc lamp was analogous art to a
patent on an electric arc welder because “the problem of
the electrical engineer in the other fields was so similar,
and necessarily so, that one trained as an electrical engi-
neer must be chargeable with knowledge common to those
who labored in those fields”). A reasonable jury could not
conclude otherwise.
     Apple argues that even if Samsung established a
prima facie case of obviousness, the evidence of secondary
considerations demonstrates nonobviousness. Certainly
secondary considerations “must be considered in evaluat-
ing the obviousness of a claimed invention.” Transocean
Offshore Deepwater Drilling, Inc. v. Maersk Contractors
USA, Inc., 617 F.3d 1296, 1305 (Fed. Cir. 2010). But
“weak secondary considerations generally do not overcome
24              APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.




a strong prima facie case of obviousness.” W. Union Co. v.
MoneyGram Payment Sys., Inc., 626 F.3d 1361, 1373 (Fed.
Cir. 2010) (citations omitted); see also Tokai Corp. v.
Easton Enters., Inc., 632 F.3d 1358, 1371 (Fed. Cir.
2011) (“A strong case of prima facie obviousness . . .
cannot be overcome by a far weaker showing of objective
indicia of nonobviousness.”); Leapfrog Enters., Inc. v.
Fisher-Price, Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007)
(finding that even “substantial evidence of commercial
success, praise, and long felt need” was “inadequate” to
overcome a strong prima facie showing of obviousness).
This is particularly true when an invention involves
nothing more than “the predictable use of prior art ele-
ments according to their established functions.” Wyers,
616 F.3d at 1246 (quoting KSR, 550 U.S. at 417); see also
Ohio Willow Wood Co. v. Alps South, LLC, 735 F.3d 1333,
1344 (Fed. Cir. 2013) (“[W]here a claimed invention
represents no more than the predictable use of prior art
elements according to established functions, . . . evidence
of secondary indicia are frequently deemed inadequate to
establish non-obviousness.”).
   Here, the prima facie case of obviousness was strong.
Apple’s evidence of secondary considerations was weak
and did not support a conclusion that the ’721 patent was
nonobvious.
    Apple contends that there was evidence showing (1) a
long-felt but unresolved need, (2) industry praise, (3)
copying, and (4) commercial success.
    For long-felt but unresolved need, Apple argues that
“[b]efore Apple’s invention, phone designers tried for
years to solve the accidental activation problem and only
came up with ‘frustrating’ methods.” Br. for Resp’ts 28.
For this, it points to testimony by one of its expert wit-
nesses describing the problem that the ’721 patent was
meant to solve. After describing the “pocket dial” problem
APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.             25




(i.e., the accidental activation of features on touch screen
phones), the expert described an example of how another
manufacturer had solved the problem—the unlocking
mechanism of a Nokia device. J.A. 10638–39. The expert
testified that the Nokia device “shows an example that I
have been very frustrated with” because “[w]hat was
required to unlock, it was entirely unintuitive.” J.A.
10638 (emphasis added). What that device lacked, appar-
ently, was a more intuitive unlocking mechanism.
     We have held that evidence of a long-existing need in
the industry for the solution to a recognized and persis-
tent problem may lend support to a conclusion that an
invention was nonobvious. See, e.g., Ecolochem, Inc. v. S.
California Edison Co., 227 F.3d 1361, 1376 (Fed. Cir.
2000). The idea behind this secondary consideration is
that if a particular problem is identified by an industry
but left unsolved, the failure to solve the problem (despite
the incentive to do so) supports a conclusion of nonobvi-
ouness. See, e.g., Natalie A. Thomas, Secondary Consid-
erations in Nonobviousness Analysis: The Use of Objective
Indicia Following KSR v. Teleflex, 86 N.Y.U. L. Rev.
2070, 2078 (2011). Thus, to demonstrate long felt need,
the patentee must point to an “articulated identified
problem and evidence of efforts to solve that problem”
which were, before the invention, unsuccessful. Tex.
Instruments v. Int’l Trade Comm’n, 988 F.2d 1165, 1178
(Fed. Cir. 1993) (emphasis added). But “[w]here the
differences between the prior art and the claimed inven-
tion are . . . minimal . . . it cannot be said that any long-
felt need was unsolved.” Geo. M. Martin Co. v. Alliance
Mach. Sys. Int’l, LLC, 618 F.3d 1294, 1304 (Fed. Cir.
2010).
    Apple appears to identify the unsolved problem as the
lack of an “intuitive” method of unlocking a touch-screen
portable device. But Apple provided no evidence showing
that this problem was recognized in the industry. No
26              APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.




reasonable jury could find testimony by a single expert
about his personal experience with one device as evidence
of an industry-wide long-felt need. Apple’s contention
here is nothing more than an unsupported assertion that
Apple’s method is better and more “intuitive” than previ-
ous methods. This is not sufficient to demonstrate the
existence of a long-felt but unmet need. See Perfect Web
Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1332–33
(Fed. Cir. 2009) (finding that patentee failed to demon-
strate, as a matter of law, a long-felt but unmet need with
bare assertions that the patent provided “improved effi-
ciency”).
    As evidence of industry praise, Apple presented ex-
pert testimony that the attendees at an Apple event
manifested approval when Steve Jobs first presented and
unlocked the iPhone. We have held that “[a]ppreciation
by contemporaries skilled in the field of the invention is a
useful indicator of whether the invention would have been
obvious to such persons at the time it was made.” Vulcan
Eng’g Co., Inc. v. Fata Aluminium, Inc., 278 F.3d 1366,
1373 (Fed. Cir. 2002) (citing Stratoflex, Inc., v. Aeroquip
Corp., 713 F.2d 1530, 1538 (Fed. Cir. 1983)). For exam-
ple, expression of disbelief by experts and then later
acquiescence to the invention may be strong evidence of
nonobviousness. See, e.g., United States v. Adams, 383
U.S. 39, 52 (1966); Envtl. Designs, Ltd. v. Union Oil Co. of
Cal., 713 F.2d 693, 697–98 (Fed. Cir. 1983). Similarly,
industry recognition of the achievement of the invention,
such as awards, may suggest nonobviousness provided
that the praise is tied to the invention claimed by the
patent. See Muniauction, Inc. v. Thomson Corp., 532 F.3d
1318, 1327 (Fed. Cir. 2008). Evidence of approval by
Apple fans—who may or may not have been skilled in the
APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.            27




art—during the presentation of the iPhone is not legally
sufficient. 10
    As to copying, Apple also argues that internal Sam-
sung documents show that a feature of the Samsung
unlock mechanism was copied from the iPhone. These
documents show that Samsung engineers recommended
modifying Samsung software to “clarify the unlocking
standard by sliding” to make it the “[s]ame as [the] iPh-
one.” J.A. 51289. What was copied was not the iPhone
unlock mechanism in its entirety, but only using a fixed
starting and ending point for the slide, a feature shown in
the Plaisant prior art.
    We have found, “[i]n some cases, evidence that a com-
petitor has copied a product embodying a patented inven-
tion can be an indication of nonobviousness.” W.M.
Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d
1356, 1364 (Fed. Cir. 2012). Evidence of copying of a
feature in a patent owner’s commercial product is “not
sufficient to demonstrate nonobviousness of the claimed
invention” where, as here, there is a “substantial question
of validity raised by the prior art references” cited by the
accused infringer. Amazon.com, Inc. v. Barnesandno-
ble.com, Inc., 239 F.3d 1343, 1366 (Fed. Cir. 2001). Thus
Apple’s evidence showing that Samsung copied one aspect



   10   Apple also relies on statements from Samsung
documents that it contends demonstrates a competitor’s
praise. We have sometimes recognized that, a competi-
tor’s public statements, such as in advertising, touting the
benefits of the technology claimed by a patent may be
“inconsistent” with a position that the claimed invention
is obvious. Power-One, Inc. v. Artesyn Techs., Inc., 599
F.3d 1343, 1352 (Fed. Cir. 2010). These internal Sam-
sung documents are not such public statements.
28              APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.




of the Apple unlocking mechanism is entitled to little
weight on the question of obviousness.
    Lastly, Apple points to the commercial success of the
iPhone as evidence of nonobviousness. Apple argues that
the success of the iPhone is tied to the patented feature of
claim 8 of the ’721 patent. To make this connection,
Apple cites to a study where users were asked to assess
their willingness to purchase a product with and without
the slide-to-unlock feature. But this study only asked
about tablet devices with a screen size larger than seven
inches, not phones. Further, evidence that customers
prefer to purchase a device “with” a slide-to-unlock capac-
ity does not show a nexus when the evidence does not
show what alternative device consumers were comparing
that device to. For example, it is not clear whether the
alternative device had any unlocking feature. A reasona-
ble jury could therefore not find a nexus between the
patented feature and the commercial success of the iPh-
one.
     In short, Apple’s evidence of secondary considerations
is “insufficient as a matter of law to overcome our conclu-
sion that the evidence only supports a legal conclusion
that [the asserted claim] would have been obvious.”
DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H.
Patrick Co., 464 F.3d 1356, 1371 (Fed. Cir. 2006). We
reverse the judgment of infringement and no invalidity
because the asserted claim of the ’721 patent would have
been obvious in light of Neonode and Plaisant.
                 B. The Apple ’172 Patent
    Samsung also contends that the district court erred in
denying its motion for JMOL that asserted claim 18 of the
’172 patent was obvious. Again, we agree.
    The ’172 patent covers the iPhone’s “autocorrect” fea-
ture. As is described in the patent specification, the small
APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.            29




size of a physical or virtual keyboard on portable devices
leads to more “typing mistakes and thus more backtrack-
ing to correct the mistakes. This makes the process of
inputting text on the devices inefficient and reduces user
satisfaction with such portable devices.” ’172 patent, col.
1 ll. 31–35. The ’172 patent seeks to solve this problem by
providing methods of automatically correcting typograph-
ical errors as the user is typing. Apple asserted claim 18
of the ’172 patent, which reads:
   A graphical user interface on a portable electronic
   device with a keyboard and a touch screen dis-
   play, comprising:
       a first area of the touch screen display
       that displays a current character string
       being input by a user with the keyboard;
       and
       a second area of the touch screen display
       separate from the first area that displays
       the current character string or a portion
       thereof and a suggested replacement
       character string for the current character
       string;
       wherein;
       the current character string in the
       first area is replaced with the suggest-
       ed replacement character string if the
       user activates a key on the keyboard
       associated with a delimiter;
       the current character string in the
       first area is replaced with the suggest-
       ed replacement character string if the
       user performs a gesture on the sug-
       gested replacement character string in
       the second area; and
30              APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.




        the current character string in the
        first area is kept if the user performs a
        gesture in the second area on the cur-
        rent character string or the portion
        thereof displayed in the second area.
’172 patent, col. 12 l. 49–col. 13 l. 4. In essence the claim
requires that current text be displayed in a first area, that
the current word as typed and suggested corrections be
displayed in a second area, and that the correction be
automatically entered if a certain key, such as the space
bar, is pressed or if the user touches the suggested re-
placement. Additionally, the user can choose to use the
current word (as typed) if he touches that option in the
second area. Figure 4D from the ’172 patent specification
below demonstrates the invention:




J.A. 50822 (annotations added).
   There is no dispute that autocorrection features were
known in the prior art. Samsung presented two pieces of
APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.           31




prior art that it contends together teach every limitation
of the claimed invention. The first is U.S. Patent No.
7,880,730 to Robinson (“Robinson”). Robinson is directed
to a “keyboard system with automatic correction” which
describes a touchscreen keyboard that can automatically
correct incorrectly typed text. J.A. 20885. In this inven-
tion, a pop-up window appears as a user is typing a word,
displaying the current character string and a list of sug-
gested replacements, as demonstrated in Figure 1B of the
Robinson patent:




J.A. 20890.
    The pop-up menu of Robinson (150) includes the word
as typed (154) and suggestions, including the most com-
monly used suggested replacement (160), corresponding to
the “second area” of claim 18 of the ’172 patent. As to the
other elements, Robinson states that “[t]he space key acts
32              APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.




to accept the default word . . . and enters the [default]
word [] in the text output region at the insertion point in
the text being generated where the cursor was last posi-
tioned.” J.A. 20925 col. 33 ll. 12–16. In other words, in
Robinson, pressing the space bar selects the most fre-
quently used word that is a correction of the incorrectly
typed text. Robinson also discloses that when a user
selects a corrected word by touching it, or when a user
selects the text as typed by touching it, the selected text
will be inserted. As both parties agree, Robinson thus
discloses every aspect of the invention except displaying
and replacing an incorrectly typed word in a first area (in
context).
    Samsung argues that “displaying what a user is
typing (i.e., the current character string) in the text entry
area was a well-known behavior in computers.” Pet’r’s Br.
43. It points to an International Patent Application, WO
2005/008899 A1 (“Xrgomics”), which describes another
text-entry system. Xrgomics discloses a “letter and word
choice text input method” and describes “quick selection of
choices to be implemented seamlessly for reduced key-
board systems,” like those in mobile devices. J.A. 21002.
As pictured below, Xrgomics teaches displaying the cur-
rent character string in a first area (158) and potential
completions and/or replacements in a second area (156):
APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.            33




J.A. 21049. The combination of Robinson and Xrgomics
results in Apple’s invention.
     Apple argues that the jury could have found that a
skilled artisan would not have been motivated to combine
Xrgomics with Robinson because Xrgomics primarily
discloses a text completion (rather than text correction)
system and that this is a different field than an autocor-
rect system. But, as with the ’721 patent, the specifica-
tion does not so narrowly draw boundaries around the
field of the invention, stating that the disclosed invention
“relate[s] generally to text input on portable electronic
devices.” ’172 patent, col. 1 ll. 15–16. Both the ’172
patent and Xrgomics disclose text input systems on a
mobile device, and do so with remarkably similar struc-
tures (displaying typed text in context and correc-
tions/completions in a space below). Considering the
“reality of the circumstances—in other words, common
sense,” a skilled artisan would have considered Xrgomics
to be within the scope of the art searched. In re Oetiker,
977 F.2d 1443, 1447 (Fed. Cir. 1992). Certainly text
correction and text completion are closely related prob-
lems in the “same field of endeavor” such that they would
be considered analogous arts. See, e.g., Verizon Servs.
Corp. v. Cox Fibernet Va., Inc., 602 F.3d 1325, 1338 (Fed.
Cir. 2010) (finding that references relating to telephony
and wireless communication were relevant to the Internet
and network protocols because the “problem facing the
inventors of the Network Patents was related to” the
problem faced by the prior art references). There is a
strong prima facie case of obviousness.
    Apple also argues that a jury could have found its
evidence of secondary considerations sufficient to demon-
strate nonobviousness. As to the ’172 patent, Apple relies
only on copying and commercial success.
34              APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.




    For copying, Apple again points to internal Samsung
documents showing that one feature of the iPhone was
copied. Prior to the copying, the Samsung phones auto-
matically corrected the typed text as the user typed. See
J.A. 51488. On the iPhone, the correction was made only
after the user “accepts or hits space.” Id. This feature is
exactly what was disclosed in Robinson. When the fea-
ture that is copied is present in the prior art, that copying
is not relevant to prove nonobviousness. See Amazon.com,
239 F.3d at 1366; Wm. Wrigley Jr. Co., 683 F.3d at 1363;
see also In re Huai-Hung Kao, 639 F.3d 1057, 1068 (Fed.
Cir. 2011) (“Where the offered secondary consideration
actually results from something other than what is both
claimed and novel in the claim, there is no nexus to the
merits of the claimed invention.”).
    For commercial success, Apple again relies on survey
evidence to link the commercial success of its iPhone to
the subject matter of claim 18. Here, the survey does
address consumer preferences for this feature on phones.
Users were asked whether they would be more or less
likely to purchase a smartphone at a particular price
point with or without autocorrection. The survey evi-
dence indicates that consumers were more likely to pur-
chase smartphones with automatic correction than
without automatic correction.       However, the survey
evidence does not demonstrate whether a consumer would
be more or less likely to buy a device with the specific
combination of features reflected in claim 18 of the ’172
patent as opposed to, for example, the Robinson prior art.
    To be relevant, commercial success must be linked to
the “merits of the claimed inve ntion,” Wyers, 616 F.3d at
1246 (alterations omitted), rather than features known in
the prior art. See also Ethicon Endo-Surgery, Inc. v.
Covidien LP, No. 2014-1771, 2016 WL 145576, at *9 (Fed.
Cir. Jan. 13, 2016); Pregis Corp. v. Kappos, 700 F.3d 1348,
1356 (Fed. Cir. 2012); Ormco Corp. v. Align Tech., Inc.,
APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.           35




463 F.3d 1299, 1312 (Fed. Cir. 2006). Apple’s evidence
shows that phones with autocorrection may sell better
than phones without autocorrection, but it does not show
that phones with the specific implementation of autocor-
rection embodied by claim 18 sell better than phones with
other methods of autocorrection disclosed by the prior art.
“A nexus must be established between the merits of the
claimed invention and the evidence of commercial success
before that issue becomes relevant to the issue of obvi-
ousness.” Vandenberg v. Dairy Equip. Co., 740 F.2d 1560,
1567 (Fed. Cir. 1984). Apple presented no evidence
demonstrating a nexus between the commercial success of
the iPhone and the features claimed by the patent, and
accordingly the claimed evidence of commercial success is
entitled to no weight.
    In short, we find that Samsung presented a strong
case of obviousness, showing that every element of claim
18 was present in the prior art. Apple’s evidence of sec-
ondary considerations was very weak. Claim 18 of the
’172 patent would have been obvious to one of skill in the
art as a matter of law. Therefore, we reverse the judg-
ment of infringement and no invalidity.
    Because we have found that the asserted claims of the
’721 and the ’172 patents would have been obvious, we
need not address Apple’s argument that the jury’s finding
of willful infringement of the ’721 patent should be rein-
stated nor Samsung’s argument that the district court
erred in construing “keyboard” in the ’172 patent for
purposes of determining infringement.
                  III. The Apple ‘959 Patent
    Next, we turn to Apple’s ’959 patent. The jury found
the asserted claim not invalid but not infringed. After
trial, both sides filed motions for JMOL, with Samsung
arguing invalidity (anticipation and indefiniteness) and
36              APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.




Apple arguing infringement, both of which the district
court denied. Both sides appeal.
    We first address the issue of infringement. The ’959
patent covers “universal search” on the iPhone. In short,
the patent describes a method of providing “convenient
access to items of information . . . by means of a unitary
interface which is capable of accessing information in a
variety of locations,” such as information stored on the
phone and information stored on the Internet. ’959 pa-
tent, col. 2 ll. 16–20. A user will input a search term into
the search bar, and the phone will search a plurality of
locations, including the address book, the calendar, and
the Internet. The phone then displays results from all of
these various searches in a list. Apple asserted claim 25,
which depends on claim 24. Claim 24 reads:
     A computer readable medium for locating infor-
     mation from a plurality of locations containing
     program instructions to:
        receive an information identifier;
        provide said information identifier to a
        plurality of heuristics to locate infor-
        mation in the plurality of locations which
        include the Internet and local storage me-
        dia;
        determine at least one candidate item of
        information based upon the plurality of
        heuristics; and
        display a representation of said candidate
        item of information.
Id. at col. 9 ll. 16–26. Claim 25 adds an additional limita-
tion, “wherein the information identifier is applied sepa-
rately to each heuristic.” Id. at ll. 27–30.
APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.             37




    On appeal, the only issue of contention is whether the
search feature on the Samsung phones “provide[s] said
information identifier to a plurality of heuristics to locate
information in the plurality of locations which include the
Internet and local storage media,” id. at col. 9 ll. 20–22,
specifically whether the search function on the Samsung
phones “locates” information on the Internet.
    The district court found that “Samsung presented
sufficient rebuttal evidence to permit the jury to decide
that the accused devices lack instructions to search ‘a
plurality of locations which include the Internet,’ as claim
25 requires.” J.A. 103. The district court pointed to two
Samsung witnesses who testified that the Samsung
search function “does not search the Internet, but rather
‘blends’ data previously retrieved from a Google server
and a local database.” J.A. 103–04. In other words, these
experts testified that because the search function only
searched information previously pulled from the Internet,
it was not searching the Internet, as required by the claim
language. As the district court found, this is substantial
evidence supporting the jury verdict of non-infringement.
    Apple argues that the plain meaning of the claim
ought to cover searching information previously down-
loaded from the Internet. The district court found that
this argument attempts to assert “a new claim construc-
tion position after trial, when Apple did not request
additional claim construction, and plain and ordinary
meaning applied to the terms that Apple now raises.”
J.A. 104. We agree with the district court and affirm the
denial of Apple’s motion for JMOL of infringement of
claim 25 of the ’959 patent. We thus also affirm the
judgment of non-infringement.
    Samsung conceded at oral argument in our court that
we need not address its appeal as to invalidity of the ’959
patent if we uphold the jury’s non-infringement finding.
38              APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.




Since we sustain the jury’s verdict of non-infringement,
we need not address issues of invalidity.
                 IV. The Apple ’414 Patent
    We now consider Apple’s ’414 patent. The jury found
the asserted claim of the ’414 patent not invalid and not
infringed. After trial, both sides challenged the jury
verdict, with Samsung moving for JMOL of invalidity and
Apple moving for JMOL of infringement. The district
court denied both motions. Both parties appeal.
    We address first the issue of infringement. The ’414
patent covers “background sync” and describes systems,
methods, and computer readable media for synchronizing
data between multiple devices. Specifically, the patent
covers simultaneous synchronization where the “synchro-
nization tasks and non-synchronization tasks [are] exe-
cuted concurrently.”     ’414 patent, col 2 ll. 19–21.
Basically, this means that a user can continue using a
program that manipulates data (say the Address Book)
and the system can synchronize the data being used (i.e.,
the contacts in the Address Book) at the same time. The
invention will “synchronize” a contact created on an
iPhone to another device, such as an iPad, without any
user interaction. Apple asserted claim 20, which depends
on claim 11. Claim 11 reads:
     A computer readable storage medium containing
     executable program instructions which when exe-
     cuted cause a data processing system to perform a
     method comprising:
        executing at least one user-level non-
        synchronization processing thread, where-
        in the at least one user-level non-
        synchronization processing thread is pro-
        vided by a user application which provides
        a user interface to allow a user to access
APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.            39




       and edit structured data in a first store
       associated with a first database; and
       executing at least one synchronization
       processing thread concurrently with the
       executing of the at least one user-level
       non-synchronization processing thread,
       wherein the at least one synchronization
       processing thread is provided by a syn-
       chronization software component which is
       configured to synchronize the structured
       data from the first database with the
       structured data from a second database.
Id. at col. 33 ll. 37–54. Claim 20 adds the additional
limitation, “wherein the synchronization software compo-
nent is configured to synchronize structured data of a first
data class and other synchronization software components
are configured to synchronize structured data of other
corresponding data classes.” Id. at col. 34, ll. 18–22.
    Apple contends that the jury’s finding of non-
infringement is not supported by substantial evidence,
and that the district court erred in concluding otherwise.
As the district court found, “[i]t is undisputed that claim
20 requires at least three distinct ‘synchronization soft-
ware components . . . . The first is the claimed synchroni-
zation software component ‘configured to synchronize
structured data of a first data class’ and the other two are
the ‘other synchronization software components’ config-
ured ‘to synchronize structured data of other correspond-
ing data classes.’” J.A. 99. In other words, the claim
requires three pieces of software that will synchronize
three different data classes, such as contacts, calendar,
and email. It is also undisputed that the accused Sam-
sung phones contain synchronization software compo-
nents that meet the other limitations of the claims for two
data classes (calendar and contacts). The only issue is
40              APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.




whether the Samsung devices contain synchronization
software components “configured to synchronize” for
email. The limitation in question was construed by the
district court to have its plain and ordinary meaning.
    The district court concluded that “substantial trial
evidence permitted a reasonable jury to determine non-
infringement” on the basis of Samsung expert testimony
that email software was not configured to synchronize
because it does not synchronize data by itself, but rather
“indirectly ‘cause[s]’ synchronization by calling other
software components.” J.A. 100; see also, e.g., J.A. 11573.
We agree with the district court that this is substantial
evidence supporting the jury verdict of non-infringement.
     Apple now argues that this testimony is insufficient
because the plain and ordinary meaning of “configured to
synchronize” includes indirect causes of synchronization,
like the Samsung email software. The Samsung expert
testimony, according to Apple, does not suffice as substan-
tial evidence because it “‘import[s] additional limitations
into the claims’ by suggesting that . . . a sync adapter be
configured to perform all synchronization or to perform
synchronization in a specific way.” J.A. 100. The district
court rejected this argument because “Apple seeks a post-
trial      construction  for   ‘configured    to   synchro-
nize’ . . . despite never requesting such a construction
before.” Id. at 101–02. We agree and affirm the judgment
of non-infringement.
    Since we conclude that substantial evidence supports
the jury’s finding of non-infringement, we need not ad-
dress the invalidity of claim 20 of the ’414 patent.
               V. The Samsung ’239 Patent
    The jury, based on the district court’s claim construc-
tion, found asserted claim 15 of the ’239 patent not in-
APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.           41




fringed. Samsung argues that the district court erred in
construing “means for transmission” in claim 15.
    Samsung’s ’239 patent pertains to “remote video
transmission” and “provide[s] a method and means for
capturing full-color, full-motion audio/video signals,
digitizing and compressing the signals into a digitized
data file, and transmitting the signals over telephone
lines, cellular, radio and other telemetric frequencies.”
’239 patent, col. 2 ll. 26–31. Samsung asserted claim 15,
which reads:
   An apparatus for transmission of data, compris-
   ing:
       a computer including a video capture
       module to capture and compress video in
       real time;
       means for transmission of said captured
       video over a cellular frequency.
Id. at col. 14 ll. 17–21. The district court construed
“means for transmission”—a means-plus-function claim
limitation—to require software “performing a software
sequence of initializing one or more communications ports
on said apparatus, obtaining a cellular connection, obtain-
ing said captured video, and transmitting said captured
video” disclosed in the specification, in addition to hard-
ware. J.A. 150.
    Samsung argues that “[t]he specification of the ’239
patent does not require any software for transmission,
and including such software [in addition to hardware] as
necessary structure was error.” Pet’r’s Br. 57 (emphasis
in original). But, as the district court found, “the term
‘transmission’ implies communication from one unit to
another, and the specification explains that software is
necessary to enable such communication.” J.A. 144.
Consistent with this, “the specification teaches that a
42              APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.




software sequence is necessary for transmitting a signal
in the context of the invention. . . . Under the preferred
embodiment, the ’239 patent discloses that software is
required for transmission: ‘Transfer software sequence B
enables the remote unit to communicate’ and ‘contains all
of the instructions necessary’ for communication.” Id.
(citing and quoting from the ’239 patent, col. 8 ll. 23–30).
Hardware, alone, does nothing without software instruc-
tions telling it what to do, and the patent recognizes this,
stating that the “transfer software” is what “enables” the
transmission. See ’239 patent, col. 8 ll. 23–30. Thus,
because “corresponding structure must include all struc-
ture that actually performs the recited function,” Cardiac
Pacemakers, Inc. v. St. Jude Medical, Inc., 296 F.3d 1106,
1119 (Fed. Cir. 2002), the district court correctly included
software as part of the corresponding structure for “means
for transmission.”
     Samsung also argues, in the alternative, that even if
software were required, the district court incorrectly
required that the software initialize the communications
ports, obtain a cellular connection, and obtain the cap-
tured video. But the district court was correct in this
regard as well. The specification explicitly describes the
initializing and obtaining aspects of the transfer software
as part of the structure that enables the remote unit to
transmit a video file over a cellular frequency. See ’239
patent, col. 8 ll. 17–30 (“Transmission of a data file is
accomplished by selecting the ‘TRANSFER’ button” which
“initiates” specific software sequences (sequences B and
C) described in the specification as initializing the com-
munications port, obtaining a cellular connection, and
obtaining the captured video.).
    We affirm the district court’s construction of “means
for transmission” in claim 15 of the ’239 patent and the
judgment of non-infringement.
APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.        43




                VII. The Samsung ’449 Patent
    Samsung asserted claim 27 of the ’449 patent. The
jury found that Apple had infringed and awarded
$158,400 in damages. The district court denied Apple’s
post-trial motion for JMOL of non-infringement. Apple
challenges the district court’s denial of its motion for
JMOL that its products do not infringe the ’449 patent.
     Samsung’s ’449 patent is directed to camera systems
for compressing/decompressing and organizing digital
files, such as photos and videos. Samsung asserted claim
27, which depends on claim 25. Claim 25 reads:
   A digital camera comprising:
       a lens,
       an imaging device which converts an opti-
       cal image into an analog signal;
       an A/D converter which converts said ana-
       log signal from said imaging device to a
       digital signal;
       a compressor which compresses said digi-
       tal signal outputted from said A/D con-
       verter, and generates compressed data by
       using a different compressing method for
       moving image signals and for still image
       signals;
       a recording circuit which records com-
       pressed data, said compressed data includ-
       ing a moving image signal, and a still
       image signal;
       a decompressor which decompresses said
       compressed data by using a different de-
       compressing method according to whether
44              APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.




       said recorded compressed data is a moving
       image signal or a still image signal;
       a reproducing circuit which reproduces a
       moving image signal, a sound signal in
       synchronous to said moving image signal,
       and a still image signal; and
       a display which displays said moving im-
       age signals and still image signals output-
       ted from said reproducing circuit, and a
       list of said moving image signal and still
       image signal as a search mode, and a list
       of classifications as a classification mode;
       wherein said recording circuit records
       each one of said plurality of image signals
       with classification data, and
       said display lists a plurality of classifica-
       tions and a number of images belonging to
       each classification.
’449 patent, col. 18 ll. 7–35 (emphases added). Claim 27
additionally requires the classification be “able to change
by a direction of a user.” Id. at ll. 40–42.
    There are three limitations at issue on appeal. First,
Apple contends that no reasonable jury could have found
that the Apple products met the “compressor” and “de-
compressor” limitations of the claim because these limita-
tions require components that compress or decompress
both still images and videos, and its products use separate
and distinct components to compress and decompress still
images and videos. But, as the district court found,
Samsung presented testimony that “identified a single
Apple design chip with the circuitry that performs both
compressing methods.” J.A. 118. Even though this chip
may contain separate components, a jury may still have
reasonably concluded that the chip (not the individual
APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.             45




components of that chip) performs the “compressing” and
“decompressing” steps and that the chip itself meets the
“compressing” and “decompressing” limitations.
     Second, Apple contends that no reasonable jury could
have found that the Apple products met the “search
mode” limitation because the Apple products do not
display a “list,” as required by the claims. The Apple
products contain a “Camera Roll” which displays an array
of thumbnails (small previews of the image). Samsung
presented expert testimony that this “Camera Roll” was a
“list” under the plain and ordinary meaning of that term
in the context of the ’449 patent. As the district court
found, a jury could have believed this testimony and
concluded that this limitation was met.
    Lastly, Apple argues that its products do not have a
recording circuit that “records each one of said plurality of
image signals with classification data.” ’449 patent, col.
18 ll. 32–33. Apple argues that the Camera Roll on its
products includes all photos and videos taken with the
device so that there is no classification of the images. But
again, Samsung presented testimony that the Apple
products record images with classification data. Sam-
sung’s expert testified that, for example, the Camera Roll
contains “Albums” that are created automatically as well
as albums that are created by the user. A jury could have
reasonably believed this expert and found that Apple’s
products contained “classification data.”
    Therefore, we affirm both the district court’s denial of
JMOL of non-infringement by Apple of claim 27 of the
’449 patent and the judgment of infringement.
                    VII. Remaining Issues
   Because we have reversed the district court’s denial of
JMOL of non-infringement of the ’647 patent and obvi-
ousness of the ’721 and ’172 patents, Samsung’s remain-
46              APPLE INC.   v. SAMSUNG ELECTRONICS CO., LTD.




ing arguments relating to ongoing royalties and the
district court’s evidentiary rulings related to damages are
now moot.
                         CONCLUSION
     In conclusion, we reverse the district court’s judgment
of infringement of the ’647 patent and the judgment of no
invalidity with respect to obviousness of the ’721 patent
and the ’172 patent. Samsung was entitled to a judgment
of non-infringement of the ’647 patent and a judgment of
invalidity as to the ’721 and ’172 patents. We affirm the
judgment of non-infringement of Apple’s ’959 patent,
Apple’s ’414 patent, and Samsung’s ’239 patent and affirm
the judgment of infringement of Samsung’s ’449 patent.
In light of these holdings, we find that we need not ad-
dress any of the other issues on appeal.
     AFFIRMED-IN-PART, REVERSED-IN-PART
                             COSTS
     Costs to Samsung.